The solidary liability of the defendants, Samuel Anderson, Braden Brothers Cab Company, and the Independent Cab Operators Association, Inc., for the injuries sustained by the plaintiff, Stanley Boudreaux, has already been determined by us in our opinion in the matter entitled Alfred Gebbs v. Samuel Anderson et al., 2 So.2d 675, handed down this day, wherein a full statement of the facts and law of the case will be found.
The only question remaining for discussion in this case is the quantum of damages.
The court below awarded $75 damages, and in addition permitted intervenor, the City of New Orleans, to recover $48.35, which amount consists of $23 medical expenses and $25.35 for thirteen days' compensation paid by it to Boudreaux.
Defendants admit that, if they are liable, the City of New Orleans, intervenor, is entitled to recover the full amount of compensation and medical expenses that it has claimed.
Boudreaux was earning $3 per day and, therefore, since he received from the city, as compensation, only 65% of that amount, or $1.95 per day, he sustained an actual loss of earnings of $13.65.
Dr. Holderith, the physician of Boudreaux's employer, the City of New Orleans, testified to treating Boudreaux from July 7 through July 20, 1940, and that Boudreaux made seven visits to his office and that he did not work during this period. Boudreaux, according to the physician, was treated for contused lacerated wounds of the lower back, with a possible wrench thereof. According to Boudreaux, his suffering was very severe, he stating that though he reported for work two weeks after the accident, he suffered severely for at least another month.
In view of the cases cited in the Gebbs matter, we will increase the award of the lower court from $75 to $150 in favor of Boudreaux, and also affirm the judgment in favor of intervenor, the City of New Orleans, in the sum of $48.35.
The judgment appealed from, in so far as it runs in favor of Stanley Boudreaux, is amended by increasing the amount thereof to $150 and, as thus amended, it is affirmed.
It is further ordered that the judgment in favor of intervenor, City of New Orleans, be and it is affirmed.
Amended and affirmed. *Page 680